 1 BURSOR & FISHER, P.A.
   Sean L. Litteral (State Bar No. 331985)
 2 1990 North California Boulevard, Suite 940
   Walnut Creek, CA 94596
 3 Telephone: (925) 300-4455
   E-Mail: slitteral@bursor.com
 4
   Attorney for Plaintiff
 5
                                UNITED STATES DISTRICT COURT
 6
                              NORTHERN DISTRICT OF CALIFORNIA
 7

 8 JUVY ANN LOPEZ, individually and on        Case No. 3:21-CV-03821-EMC
   behalf of all others similarly situated,
 9                                            NOTICE OF VOLUNTARY DISMISSAL
                         Plaintiff,           PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
10                                            WITHOUT PREJUDICE
11         v.

12 PHILIPPINE AIRLINES,

13
                         Defendant.
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     NOTICE OF DISMISSAL; CASE NO. 3:21-CV-03821-EMC
 1          Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that “the plaintiff may dismiss an

 2 action without a court order by filing … a notice of dismissal before the opposing party serves

 3 either an answer or a motion for summary judgment.” Accordingly, Plaintiff Juvy Ann Lopez

 4 hereby dismisses, without prejudice, all claims against Defendant. Each party shall bear its own

 5 costs.

 6

 7

 8 Dated: June 22, 2021                                Respectfully submitted,

 9                                                     BURSOR & FISHER, P.A.
10
                                                       By:     /s/ Sean L. Litteral
11                                                                 Sean L. Litteral

12                                                     Sean L. Litteral (State Bar No. 331985)
                                                       1990 North California Boulevard, Suite 940
13                                                     Walnut Creek, CA 94596
                                                       Telephone: (925) 300-4455
14                                                     Facsimile: (925) 407-2700
                             ISTRIC
                         ES D
                                                       E-Mail: slitteral@bursor.com
15                      T          TC
                      TA
                                                O
                 S




16
                                                 U
                ED




                                                  RT




                                  TED
            UNIT




                              GRAN
17
                                                      R NIA




18
                                             en
                                      d M. Ch
            NO




19                                dwar
                          Judge E
                                                      FO
             RT




20
                                                  LI




                     ER
                H




                                                A




21                        N                       C
                                            F
                              D IS T IC T O
22                                  R

23

24

25

26
27

28

     NOTICE OF DISMISSAL; CASE NO. 3:21-CV-03821-EMC
